DAVIDSON, Judge.
This is a conviction for the sale of whisky in a wet area without a permit, the punishment being assessed at ten days in jail.
The information, as it appears in the transcript in this case, does not allege the date the offense is alleged to have been committed.
“The indictment, information and complaint, or the complaint when the prosecution is based alone upon a complaint, to be sufficient, must give the day, month, and year of the commission of the offense.” Branch’s P. C., Sec. 432.
The information, here, is fatally defective because it fails to reflect the date of the offense.
The judgment is reversed and the cause is remanded.